Leonard, Judge.
I dissent from the opinion of the majority of the court in this case. In my judgment, the lessee acquired no property in the rock. His contract' was for the use, and not for an absolute interest in any part of the leased property. The use to which the lot was to be applied, (boat building,) and the permission contained in the lease to the lessees, to “do all such quarrying, grading, levelling, and make such alterations upon the lot as they might deem requisite for carrying on and managing the business of the lessees upon the premises,” did not change the character of the transaction, in reference to the stone necessarily taken up in putting the ground into a proper condition for the use intended. When the ■ lease is of a mine or a stone quarry as such, the case is differ*529ent. There, the use given by the lease consists in the privilege of taking up and disposing of these parts of the leased property, and unless this were allowed, the lessee would acquire nothing by the contract. So, too, in the lease of forestland for cultivation, as a farm in a now country, where the wood is of no value and generally burned on the ground as worthless. There may be no difficulty in implying from the transaction permission to the lessee to dispose of the wood as he pleases. Here, however, the lease is of a lot in the vicinity of the city for a boat yard, and not of a stone quarry as such, and although the lessees may take up the stone, as far as may be necessary, to prepare the lot for this purpose, and have á right to use it during the term, and if it were worthless, might safely have thrown it into the river, yet it seems to me very difficult to imply fi’om this clause in the lease a grant of the absolute property in it, if it were of any real substantial value as property, as it seems to have been, from the large profit the lessees made out of it, over and above the expense of quarrying.
Entertaining these views upon this point, which is the only one made in the case, I think the deeree ought to be affirmed.